Title: To Thomas Jefferson from James Monroe, 22 May 1801
From: Monroe, James
To: Jefferson, Thomas


               
                  Sir,
                  Richmond 22d. May 1801.
               
               I was requested by the General Assembly at its last Session to transmit to the President of the United States, a copy of my communication to it, with the documents accompanying it, relative to the conduct of the Britith Consul at Norfolk, who was charged with having received a man of a Magistrate of the Borough of Norfolk, said to have confessed himself one of the Mutineers on board the British ship Hermione; and sending him to one of the British islands to be punished for that offence. The object of the proposed communication to the President was that I should request him to cause such enquiry to be made into the transaction by the competent authority, and such redress given, in case it appeared that the charge alledged was true, as the laws of nations and of the United States warranted. I have now the honor to transmit you a copy of the communication and documents referred to which I do in full confidence you will pay the subject the attention to which its delecacy and importance entitle it. As the act which is imputed to the Consul, and the proceeding of the Legislature of this Commonwealth respecting it were in the time of your predecessor, I thought it consistent with propriety to submit the case to him, as soon as circumstances would permit, after the resolution of the General Assembly made it my duty to communicate on the subject with the President of the United States. But as the term of the late President expired soon afterwards, it is probable it was not in his power to fulfil the expectation of the Commonwealth, in respect to the important object submitted to his considerations. I transmit you a copy of my letter to him that you may know what ever has occurred on this Subject.
               With great respect I have the honor to be Sir &c.
               
                  
                     Jas. Monroe
                  
               
            